  Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 1 of 16

             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


BROOK ELLEN B.,

                       Plaintiff,                     Civil Action No.
                                                      6:19-CV-0721 (DEP)
           v.

COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DeSANTIS, DeSANTIS LAW FIRM               MICHAEL V. DeSANTIS, ESQ.
Attorneys at Law
286 Genesee Street
Utica, NY 13501

FOR DEFENDANT

HON. GRANT C. JAQUITH                     DANIEL S. TARABELLI, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and
    Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 2 of 16



1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on August 12,

2020, during a telephone conference conducted on the record. At the

close of argument I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:

       1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

       2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the



1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 3 of 16



Social Security Act, is AFFIRMED.

     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     August 18, 2020
           Syracuse, NY




                                      3
Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 4 of 16




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BROOK ELLEN B.,

                         Plaintiff,
vs.                                           6:19-cv-721

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                         Defendant.
-------------------------------------------------------x

                 DECISION - August 12, 2020
    James Hanley Federal Building, Syracuse, New York

                 HONORABLE DAVID E. PEEBLES

        United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      DeSANTIS, DeSANTIS LAW FIRM
                    Attorneys at Law
                    286 Genesee Street
                    Utica, NY 13501
                      BY: MICHAEL V. DESANTIS, ESQ.
For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of the General Counsel
                    15 Sudbury Street
                    Boston, MA 02203
                      BY: DANIEL STICE TARABELLI, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
       Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 5 of 16

                Decision - 8/12/2020 - 19-cv-721                          2


1               THE COURT:   Very good.    I'll have to let that be
2    the last word.    First, let me express my thanks to counsel

3    for excellent written and oral presentations.         I found this

4    case to be interesting and enjoyed working on it.
5               Plaintiff has commenced this proceeding pursuant to

6    42, United States Code, Sections 405(g) and 1383(c)(3) to

7    challenge an adverse determination by the Commissioner of
8    Social Security finding that she was not disabled at the

9    relevant times and, therefore, ineligible for the benefits
10   which she sought.

11              The background is as follows.       Plaintiff was born

12   in November of 1984.    She's currently 35 years of age.           She
13   was 27 years old at the alleged onset of her disability on

14   May 1, 2012.   She stands somewhere between 5-foot 2-inches

15   and 5-foot 3-inches in height, and at various times has
16   weighed between 162 and 195 pounds.       Plaintiff has a high

17   school diploma and an Associate's Degree in computer
18   networking.    While she was in school she attended regular

19   classes.

20              Plaintiff lives in Rome in a duplex, Rome,
21   New York, that is, with her children who in November of 2017

22   were thirteen, ten and seven years of age.        Plaintiff is a

23   widow.   She has or had at the time of the hearing a
24   boyfriend.    Plaintiff drives some, although she testified

25   that she is nervous when she drives because of limitations in
       Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 6 of 16

                Decision - 8/12/2020 - 19-cv-721                         3


1    her right foot and ankle.
2               Plaintiff worked until May 1, 2012, in several

3    positions.    She was a sales associate and cashier at various

4    locations, and between January 2004 and February of 2011 was
5    a maid and caretaker, possibly for elderly patients.

6               Plaintiff suffered from severe foot burns in

7    Detroit, Michigan, when she was scalded in the bathtub in
8    1985.   She was eleven months of age at the time.        She had

9    several skin grafts to address her burns over the following
10   two years.    She suffers from lingering foot pain and has

11   undergone several procedures, as counsel referenced.

12              In August of 2014, she underwent a percutaneous
13   Achilles lengthening of her right leg from Dr. Alan Zonno

14   with Upstate Orthopedics.     That's at pages 488 and 489.         On

15   October 5, 2015, she underwent a left percutaneous Achilles
16   lengthening by Dr. Scott VanValkenburg.        The reference is 510

17   to 511.   On February 20, 2017, she underwent two to five
18   metatarsal osteotomies and paring of hyperkeratosis on the

19   right foot.   That was referenced at 716.       On November 5,

20   2018, she underwent a fourth and fifth metatarsal resection
21   on her right side.    And that was referenced at page 44.          She

22   underwent some physical therapy but was discharged for

23   noncompliance.
24              Plaintiff also suffers from plantar fasciitis; lung

25   nodules; GERD, or Barrett's esophagitis; chronic migraines;
       Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 7 of 16

               Decision - 8/12/2020 - 19-cv-721                         4


1    hip, knee, back and pelvic pain; bursitis; hypertension;
2    fibromyalgia; tarsal tunnel syndrome; and obesity.

3              Mentally, plaintiff has suffered from a general

4    anxiety disorder.    She has not been hospitalized.       She does
5    undergo therapy with a social worker every two weeks, but

6    there does not appear to be any records of that in the

7    Administrative Transcript.
8              Plaintiff has a fairly robust set of activities of

9    daily living.   She is able to dress, groom, shower, clean,
10   cook, wash dishes, shop, drive, care for her children, take

11   her children to the playground, travels to a friend's house,

12   watches television, listens to the radio, and reads.
13             Plaintiff has been prescribed many medications,

14   including Zofran for nausea; Xanax, which she takes daily;

15   Gabapentin, which she takes daily; Hydrocodone; Oxycodone;
16   Topamax; Seroquel; Omeprazole, or Prilosec; Cortisone

17   injections; acetaminophen; and Claritin.
18             Plaintiff is a smoker.      She smokes between one half

19   and one pack of cigarettes per day.       She has been urged on

20   many occasions by her medical providers to quit, including at
21   456, 474, 608, 625 and 687 of the Administrative Transcript.

22             Procedurally, plaintiff applied for Title II and

23   Title XVI benefits on August 17, 2015, alleging a disability
24   onset date of May 1, 2012.     She alleges at page 268

25   disability based on the following conditions:         Bilateral foot
       Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 8 of 16

                Decision - 8/12/2020 - 19-cv-721                        5


1    and ankle burns, Achilles contracture, right hammertoe,
2    obesity, migraine headaches, bursitis, hypertension,

3    fibromyalgia, and Barrett's esophagitis.

4               A hearing was conducted on November 28, 2011 to
5    address plaintiff's applications for benefits by

6    Administrative Law Judge, or ALJ, David Pang.         ALJ Pang

7    issued an unfavorable decision on March 16, 2018.         That
8    decision became a final determination of the Agency when the

9    Social Security Administration Council on May 21, 2019 denied
10   plaintiff's application for review.       In doing so, the Appeals

11   Council opted not to exhibit additional documents submitted

12   by plaintiff's counsel.
13              This action was commenced on June 17, 2019 and is

14   timely.   In his decision, ALJ Pang applied the familiar

15   five-step test for determining disability.
16              At step one, ALJ Pang concluded plaintiff had not

17   engaged in substantial gainful activity since May 1, 2012.
18              At step two, he concluded that plaintiff does

19   suffer from severe impairments that imposed more than minimal

20   limitations on her ability to perform basic work functions,
21   including bilateral foot and ankle burns, Achilles

22   contracture, right hammertoe, obesity, migraine headaches,

23   bursitis, hypertension, fibromyalgia, and Barrett's
24   esophagus.

25              At step three, ALJ Pang concluded that none of
       Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 9 of 16

               Decision - 8/12/2020 - 19-cv-721                          6


1    those conditions meets or equals any of the listed
2    presumptively disabling conditions set forth in the

3    Commissioner's regulations, specifically considering listings

4    1.08, 8.08, 1.02, and fibromyalgia pursuant to Social
5    Security Ruling 12-2p.     Also considered was listing 11.02

6    concerning migraines, and obesity was considered pursuant to

7    Social Security Ruling 02-1p.
8              Administrative Law Judge Pang next determined that

9    the claimant retains the residual functional capacity to
10   perform sedentary work with additional limitations set out at

11   page 91 of the Administrative Transcript, including:          The

12   claimant has no limitations in sitting; she can stand and
13   walk for one hour in a day; she can stand or walk for no more

14   than ten minutes at any one time; and she can never operate

15   foot controls with lower right extremity.        The claimant can
16   occasionally climb ramps and stairs, but never climb ladders,

17   ropes or scaffolds.    The claimant can occasionally balance,
18   stoop, kneel, crouch, and crawl.      The claimant can never

19   operate a motor vehicle in a work situation.

20             The Administrative Law Judge then concluded, based
21   on that residual functional capacity, at step four that

22   plaintiff is incapable of performing her past relevant work,

23   which would be with the assistance of a vocational expert
24   characterized as a cashier, a sales clerk, a

25   housekeeping/cleaner, and a home attendant.
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 10 of 16

               Decision - 8/12/2020 - 19-cv-721                         7


1              At step five, again based on the testimony of a
2    vocational expert, Administrative Law Judge Pang concluded

3    that the claimant is capable of performing work in the

4    national economy, including as a final assembler, inspector,
5    and a table worker.    I note that ALJ Pang did conclude that

6    if the Medical-Vocational Guidelines applied and plaintiff

7    were capable of performing a full range of sedentary work,
8    Rule 201.28 of the grids would direct a finding of no

9    disability.
10             In this case, the Court's task is limited to

11   determine whether substantial evidence supports the

12   Administrative Law Judge's determination and whether correct
13   legal principles were applied.      The Second Circuit addressed

14   this standard in Brault versus Social Security Administration

15   Commissioner, reported at 683 F.3d 443.
16             First, it was noted, and it's well accepted, that

17   substantial evidence means such relevant evidence as a
18   reasonable mind might accept as adequate to support a

19   conclusion.   The Second Circuit noted that the substantial

20   evidence standard is extremely deferential and stringent,
21   more so than the clearly erroneous standard which we as

22   lawyers and jurists are familiar with.

23             Significantly, the Second Circuit noted that the
24   standard means once an ALJ finds a fact, that fact can be

25   rejected only if a reasonable factfinder would have to
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 11 of 16

               Decision - 8/12/2020 - 19-cv-721                         8


1    conclude otherwise.    I note also, as the Commissioner has
2    pointed out, that the mere existence of evidence that would

3    counter the Administrative Law Judge's determination does not

4    necessarily mean that his determination is not supported by
5    substantial evidence.

6              In this case plaintiff alleges two contentions,

7    both surrounding the step three determination of ALJ Pang.
8    She argues that her conditions meet or equal the listing

9    1.08; and secondly, that her condition meets or equals
10   listing 8.08.    I note that it is plaintiff's burden.       Under

11   Poupore through step four of the sequential determination,

12   plaintiff bears the burden.     When it comes to a listing, the
13   listing is met if all criteria of the listing are met.

14             The issue in this case then is whether plaintiff

15   has proven that the ALJ's rejection of step three is not
16   supported by substantial evidence.      In making that analysis,

17   the Court may look to the entirety of the Administrative Law
18   Judge's decision.

19             First, taking listing 8.08, that listing requires

20   the following:    "Burns with extensive skin lesions that have
21   lasted or can be expected to last for a continuous period of

22   at least twelve months."     So, there are three criteria that

23   must be met.    Burns obviously are met.     Extensive skin
24   lesions the Administrative Law Judge concluded was not met.

25   That fact was discussed at page 90 of the Administrative
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 12 of 16

               Decision - 8/12/2020 - 19-cv-721                         9


1    Transcript.
2              A review of the Administrative Transcript supports

3    that determination.    There are many exams of the plaintiff

4    that found no lesions.    I found reference to no lesions at
5    pages 429, 432, 435, 437, 442, 444, 446 and 448 of the

6    Administrative Transcript.     I also found at least two

7    occasions when plaintiff denied the existence of any lesions,
8    at page 607 and 625.    I reject, respectively, plaintiff's

9    contention that any wound, including a burn and a skin graft,
10   can constitute a lesion.     So, I find that the rejection of

11   listing 8.08 is supported by substantial evidence.

12             Listing 1.08 presents a more interesting question.
13   That listing requires, "Soft tissue injury (e.g. burns) of an

14   upper or lower extremity, trunk, or face and head, under

15   continuing surgical management, as defined in 1.00M, directed
16   toward the salvage or restoration of major function, and such

17   major function was not restored or expected to be restored
18   within twelve months of onset."      It goes on to say that,

19   "Major function of the face and head is described in 1.00O."

20   Unfortunately, it does not have a similar definition of major
21   function with respect to the lower extremities.

22             The first element, of course, is under continuing

23   surgical management, as defined in 1.00M.       And that I would
24   agree with plaintiff probably is met in this case.

25             The second element is directed toward the salvage
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 13 of 16

                 Decision - 8/12/2020 - 19-cv-721                       10


1    or restoration of major function.      As the Commissioner's
2    counsel has noted, that the courts have looked to other

3    definitions to fill the void that exists when the listings

4    don't define that term.    The case that was cited, Murray
5    versus Commissioner of Social Security, 2014 WL 4199725, from

6    the Eastern District of New York 2014, I found to be

7    persuasive in that regard.
8                The function in this case is the ability to

9    ambulate.    That is defined in Section 1.00B, as follows:
10   "Inability to ambulate effectively means an extreme

11   limitation of the ability to walk; i.e., an impairment that

12   interferes very seriously with the individual's ability to
13   independently initiate, sustain, or complete activities.

14   Ineffective ambulation is defined generally as having

15   insufficient lower extremity functioning to permit
16   independent ambulation without the use of a hand-held

17   assistive device that limits the function of both upper
18   extremities."   It goes on to state, "To ambulate effectively,

19   individuals must be capable of sustaining a reasonable

20   walking pace over a sufficient distance to be able to carry
21   out activities of daily living.      They must have the ability

22   to travel without companion assistance to and from a place of

23   employment or school.    Therefore, examples of ineffective
24   ambulation include, but are not limited to, the inability to

25   walk without the use of a walker, two crutches or two canes,
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 14 of 16

               Decision - 8/12/2020 - 19-cv-721                         11


1    the inability to walk a block at a reasonable pace on rough
2    or uneven surfaces, the inability to use standard public

3    transportation, the inability to carry out routine ambulatory

4    activities, such as shopping and banking, and the inability
5    to climb a few steps at a reasonable pace with the use of a

6    single handrail.   The ability to walk independently about

7    one's home without use of assistive devices does not, in and
8    of itself, constitute effective ambulation."

9              In this case, I would note that the loss of
10   function or the lack of restoration of function must also

11   last more than twelve months.     There is no question that

12   plaintiff has undergone several surgical procedures, but it
13   appears very clear from the record, as the Administrative Law

14   Judge concluded at page 89, function was restored within

15   twelve months.
16             The record reflects she did very well in response

17   to surgery.   There are many reports of a normal gait from
18   12/23/14, at page 395; from August 28, 2015, at page 471,

19   plaintiff was doing well; on March 14, 2016, at 601,

20   plaintiff ambulates without difficulty; at page 691 from
21   October of 2016, gait normal; page 707, from, if I read my

22   writing correctly, May 9, 2017, normal gait.

23             So, the finding that there was no evidence of
24   extreme inability to ambulate for twelve consecutive months,

25   pivotal to the Administrative Law Judge's rejection of
      Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 15 of 16

               Decision - 8/12/2020 - 19-cv-721                          12


1    listing 1.08, is supported by substantial evidence.         Also,
2    the Administrative Law Judge noted at page 95 that plaintiff

3    is able to carry out activities of daily living and with

4    normal ambulatory activity.
5              So, in conclusion, I find that the rejection of the

6    two listings cited and relied upon by the plaintiff at step

7    three are supported by substantial evidence.        The fact that
8    the plaintiff may be able to cite contrary evidence is not

9    sufficient to undermine a finding of substantial evidence
10   supporting the Administrative Law Judge's determination.

11             So, I will grant judgment on the pleadings to the

12   defendant and order dismissal of plaintiff's complaint.
13             Again, thank you both for the excellent

14   presentations.   I hope you stay safe during these challenging

15   times.
16                    *               *                 *

17
18

19

20
21

22

23
24

25
 Case 6:19-cv-00721-DEP Document 14 Filed 08/18/20 Page 16 of 16




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
